United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Santa Clarita, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1471
Issued: October 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 8, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ September 26, 2006 and April 20, 2007 merit decisions denying her
claim that she sustained an employment injury on July 1, 2006. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
left arm injury in the performance of duty on July 1, 2006.
FACTUAL HISTORY
On July 28, 2006 appellant, then a 43-year-old letter carrier, filed an occupational disease
claim alleging that she sustained an injury on July 1, 2006 when she “pulled something” in her
left arm on that date.1 On August 22, 2006 the Office requested that she submit additional
1

Appellant stopped work on July 7, 2006 and later performed limited-duty work.

factual and medical evidence and informed appellant of the difference between a claim for a
traumatic injury and a claim for an occupational disease.2 On August 22, 2006 appellant filed a
traumatic injury claim alleging that she sustained a strain to her left arm when she “pulled
something” at work on July 1, 2006. She later stated that she injured her arm on July 1, 2006
when she lifted mail buckets and her symptoms worsened.
In notes dated July 7, 28 and September 15, 2006, Dr. Ali R. Berenji, an attending Boardcertified orthopedic surgeon, provided work restrictions. On July 7, 2006 he stated that appellant
“has suffered work injury to left elbow.” On July 18, 2006 he indicated that she “seems to have
work injury to left elbow” and provided a diagnosis of diffuse strain of the pronator teres. In the
September 15, 2006 note, Dr. Berenji stated that appellant had lateral and medial epicondylitis of
her left elbow. The findings of July 17, 2006 magnetic resonance imaging (MRI) scan testing of
appellant’s left elbow showed mild diffuse intramuscular edema of the pronator teres consistent
with a muscle strain (associated with common flexor tendinitis). No medial or lateral collateral
ligament tears were found.
In a September 26, 2006 decision, the Office denied appellant’s claim that she sustained
an employment-related injury on July 1, 2006. The Office accepted that appellant established an
employment factor in the form of lifting mail buckets on July 1, 2006. However, she did not
submit sufficient medical evidence to establish that she sustained injury due to this incident.
In an October 12, 2006 report, Dr. Berenji stated that appellant reported that she felt an
ache, pulling sensation and tightness over her left elbow and arm regions on July 1, 2006 when
carrying a bucket containing postal materials. The pain at that time was mostly over the lateral
side of the elbow but extended upward as well as all the way down to her wrist. He described
appellant’s work duties and noted that the mail buckets she carried tended to weigh 30 to 40
pounds. Dr. Berenji stated that examination of appellant’s left elbow showed swelling over the
pronator teres and flexor group of the medial aspect and serious pain on the radial neck and
articular surface of the lateral aspect. She exhibited limited range of motion of her left elbow
and diminished left grip strength. Dr. Berenji described appellant’s treatment options, including
possible surgery and provided work restrictions. He stated:
“After reviewing the MRI [scan] report and comparing [appellant’s] clinical
findings, there is no doubt that [she] has a clinical picture in favor of lateral
epicondylitis of the left elbow. That usually indicates a partial tear of the extensor
carpi radialis brevis. There is no doubt that [appellant] has irritation of the
superficial radial nerve on the supinator tunnel called the arcade of Frohse. There
is a strong possibility that [appellant] has injury to the lateral joint component
including the radial head or the capitular’s articular surface.”3
2

A traumatic injury refers to injury caused by a specific event or incident or series of incidents occurring within a
single workday or work shift whereas an occupational disease refers to an injury produced by employment factors
which occur or are present over a period longer than a single workday or work shift. 20 C.F.R. §§ 10.5(ee), (q);
Brady L. Fowler, 44 ECAB 343, 351 (1992).
3

The record also contains November 9, 2006 and January 18, 2007 form reports in which Dr. Berenji diagnosed
lateral epicondylitis of the left elbow.

2

Appellant requested a hearing before an Office hearing representative. At the hearing,
held on February 8, 2007 she testified that her injury occurred solely on July 1, 2006 due to
lifting mail buckets and carrying them to her case. Appellant provided further description of the
history of her medical condition.
In an April 20, 2007 decision, an Office hearing representative affirmed the
September 26, 2006 decision.4
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act5 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.6 These are the essential
elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the “fact of injury” has been
established. There are two components involved in establishing the fact of injury. First, the
employee must submit sufficient evidence to establish that she actually experienced the
employment incident at the time, place and in the manner alleged.8 Second, the employee must
submit evidence, in the form of medical evidence, to establish that the employment incident
caused a personal injury.9 The term “injury” as defined by the Act, refers to some physical or
mental condition caused by either trauma or by continued or repeated exposure to, or contact
with, certain factors, elements or conditions.10
ANALYSIS
Appellant alleged that she sustained a left arm injury on July 1, 2006 due to lifting
buckets filled with mail and carrying them to her case. The Board notes that she established an
4

Appellant submitted additional evidence after the Office’s decision, but the Board cannot consider such evidence
for the first time on appeal. See 20 C.F.R. § 501.2(c).
5

5 U.S.C. §§ 8101-8193.

6

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

Delores C. Ellyett, 41 ECAB 992, 998-99 (1990); Ruthie M. Evans, 41 ECAB 416, 423-27 (1990).

8

Julie B. Hawkins, 38 ECAB 393, 396 (1987); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.803.2a (June 1995).
9

John J. Carlone, 41 ECAB 354, 356-57 (1989); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact
of Injury, Chapter 2.803.2a (June 1995).
10

Elaine Pendleton, supra note 6; 20 C.F.R. § 10.5(a)(14).

3

employment incident in the form of lifting and carrying mail buckets on July 1, 2006. However,
appellant did not submit sufficient medical evidence to establish that she sustained injury due to
this employment factor.
On July 7, 2006 Dr. Berenji, an attending Board-certified orthopedic surgeon, stated that
appellant “has suffered work injury to left elbow.” In a July 28, 2006 note, he indicated that she
“seems to have work injury to left elbow” and diagnosed diffuse strain of the pronator teres. In a
September 15, 2006 note, Dr. Berenji stated that appellant had lateral and medial epicondylitis of
her left elbow. These reports, however, are of limited probative value on the relevant issue of the
present case in that they do not contain an opinion on causal relationship.11 The brief treatment
records do not provide a full history or medical background of appellant’s left elbow. Dr. Berenji
did not provide a clear opinion that she sustained an employment injury on July 1, 2006. He
appears to merely report appellant’s belief regarding the cause of her condition rather than provide
his own opinion on causal relationship. Dr. Berenji did not record a history that an incident
occurred on July 1, 2006 or make any mention of the employment factor implicated by appellant,
i.e., lifting and carrying mail buckets on July 1, 2006.
On October 12, 2006 Dr. Berenji stated that appellant reported that she felt an ache,
pulling sensation and tightness over her left elbow and arm regions on July 1, 2006 when she
was carrying a bucket containing postal materials. He stated that appellant indicated that the
pain at that time was mostly over the lateral side of the elbow, but extended upward as well as all
the way down to her wrist. Dr. Berenji noted that she had a clinical picture in favor of left lateral
epicondylitis, that she had irritation of the superficial radial nerve on the supinator tunnel and
that there was a strong possibility that appellant had injury to the lateral joint component.
Although Dr. Berenji did provide a brief description of the employment factor implicated by
appellant, he did not adequately address how the lifting or carring of a bucket would cause or
contribute to the diagnosed condition. Appellant did not submit any reports which indicated that
her claimed condition was related to the July 1, 2006 employment factor and the Office properly
denied her claim.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a left arm injury in the performance of duty on July 1, 2006.

11

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
April 20, 2007 and September 26, 2006 decisions are affirmed.
Issued: October 12, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

